Title: To Thomas Jefferson from William H. Cabell, 10 March 1808
From: Cabell, William H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond. March 10. 1808
                  
                  When Major Newton commanded the Militia in Norfolk, some letters were sent to him by Sir Robert Laurie, for the purpose of being delivered to the British Consul who, I presume, was charged with the distribution of those addressed to different persons in the United States. These letters, being all under seal, could not be delivered; and Major Newton did not think it proper to send a flag for the sole purpose of returning them, the British Commanders having previously known our determination not to permit such intercourse. No opportunity to return them presented itself before the British Squadron unexpectedly left our waters; and when the Militia companies were all discharged, the letters were sent to me. Subjoined, you have a list of them; and I have to request that you will be pleased to inform me what course you now wish to be pursued with respect to them.
                  I thank you for the forms of swords which you had the goodness to send me as models of those most approved in practice. We have introduced them into our Manufactory, and shall comform to them in future. 
                  I have the honor to be with the highest respect Sir yr. mo: ob: Servt.
                  
                     Wm H: Cabell 
                     
                  
                Enclosure
                                    
                     
                        
                     
                     A List of letters sent by Sir Robt. Laurie to major newton.
                     
                        
                           
                              Rowland Esqr.
                              
                              Norfolk
                           
                           
                              John Hamilton. British Consul
                              
                              
                                  do
                           
                           
                              Miss Maxwell
                               
                              
                                  do
                           
                           
                              Miss Louisa Maxwell
                              
                              
                                  do
                           
                           
                              Wm. Gray Esqr
                              
                              
                                  do
                           
                           
                              Messrs John Patrick & Co.
                              Merchts.
                              New York
                           
                           
                              Mr. 
                              C. J. Graeser
                              Mercht.
                              Charleston
                           
                           
                              
                              N. G. Maxwell
                              
                                  do
                              
                                  do
                           
                           
                              
                              John King
                              
                                  do
                              
                                  do
                           
                           
                              
                              John Haslet
                              
                                  do
                              
                                  do
                           
                           
                              Messrs Rhodes & Otis
                              Merchants
                              
                                  do
                           
                        
                     
                     
                        
                     
                  
                  
               